Citation Nr: 1534197	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic progressive mechanical low back pain with degenerative disc disease, lumbar spondylosis and intervertebral disc syndrome from July 11, 2006.

2.  Entitlement to rating in excess of 20 percent for radiculopathy of the left lower extremity secondary to a lumbar spine disability for the period of January 8, 2007 to August 18, 2013.

3.  Entitlement to a rating in excess of 40 percent for radiculopathy of the left lower extremity secondary to a lumbar spine disability from August 19, 2013.

4.  Entitlement to an effective date earlier than December 2, 2010 for a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to January 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims folder.  

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals medical records provided by the Social Security Administration.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not caused unfavorable ankylosis of the entire thoracolumbar spine.  

2.  Between January 8, 2007 and August 18, 2013, there was no more than moderate incomplete paralysis in the left lower extremity.

3.  From August 19, 2013, there was no more than moderately severe incomplete paralysis in the left lower extremity.  

4.  Prior to December 2, 2010, the Veteran did not meet the schedular criteria for a total disability evaluation based on individual unemployability due to service-connected disorders and, prior to that date, it was not clinically shown that he was precluded from securing or following substantially gainful employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5242 (2014).  

2.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity for the period between January 8, 2007 and August 18, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a disability rating in excess of 40 percent for radiculopathy of the left lower extremity from August 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8520.

4.  The criteria for an effective date earlier than December 2, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disorders have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these claims would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  

During the RO hearing, the issues on appeal were explained and the submission of evidence that may have been overlooked was suggested.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. §  3.103(c)(2) and consistent with the duty to assist.    
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, records provided by the Social Security Administration, and the VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Increased Ratings - Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating - Lumbar Disability

The AOJ has rated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  Diagnostic Code 5242 provides for ratings under either the general rating formula for diseases and injuries of the spine or under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014) for arthritis.  As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case.  

Under the general formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The only higher schedular ratings for a lumbar spine disability under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for unfavorable ankylosis of the entire spine.  Id.  

The Veteran contends that his lumbar spine disability warrants a rating higher than 40 percent.  As explained above, a rating higher than 40 percent under Diagnostic Code 5242 is only warranted if the Veteran's lumbar spine disability includes unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  

The Veteran does not claim, and the evidence does not reflect, that there has been unfavorable ankylosis of the entire thoracolumbar spine.  Significantly, Note 5 to the general rating formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Note 5 further indicates that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Neither the VA treatment records nor the VA examination reports indicate that the entire thoracolumbar spine, or the entire spine has been fixed in flexion or extension resulting in any of the symptoms listed in Note 5 at any point during the appeal period.  The January 2007 and March 2011 VA examiners specifically found that ankylosis was not present.  Although the August 2013 VA examiner did not specifically mention ankylosis, given the definition of ankylosis above, the fact that the Veteran completed range of motion testing of his lumbar spine and demonstrated any motion at all necessarily precludes a finding of unfavorable ankylosis of the entire thoracolumbar spine.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements provides any support for a finding that the Veteran's symptoms have included ankylosis.

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45.  In this case, however, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  The United States Court of Appeals for Veterans Claims has indicated that the cited regulations are not for application in these circumstances.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  The Board will, therefore, not consider the DeLuca factors on this appeal.   

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  The Veteran's service-connected lumbar spine disability also includes intervertebral disc syndrome, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The only rating higher than 40 percent warranted under that code is 60 percent, for "incapacitating episodes having a total duration of at least 6 weeks during the past 12 months."  Id.  The record contains no evidence of incapacitating episodes due to intervertebral disc syndrome.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

The discussion above reflects that the symptoms of the Veteran's lumbar disability are contemplated by the applicable rating criteria.  The effects of his disability, including stiffness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Increased Rating - Radiculopathy

The AOJ has rated the Veteran's radiculopathy of the left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under that code, a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.   

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

In January 2007, the Veteran was afforded a VA spine examination.  With regard to the Veteran's left leg, the examiner noted knee flexion of 3/5, knee extension of 3/5, a negative straight leg raising test, knee jerk at 3+, and an absent ankle jerk reflex.  The examiner found that the most likely peripheral nerve affected by the Veteran's lumbar disability was the sciatic nerve.  

The Veteran was afforded an additional VA examination in January 2009.  The examiner noted that the Veteran's left lower extremity condition required the use of a cane and that he also used a wheelchair, electric scooter and Rollator for mobility.  The Veteran described burning pain throughout his left leg.  The examiner found evidence of muscular atrophy in the Veteran's left calf.  Deep tendon reflexes were at 2+ in the left knee and 1+ in the left ankle.  Straight leg tests were negative and muscle strength was at 4/5.  Sensation was intact to all digits of the left leg.  Based on this examination, the AOJ assigned a 20 percent disability rating from January 8, 2007.  

In a July 2009 statement, the Veteran referred to the pain in his left leg as "severe."  

The Veteran was afforded a third VA examination pertinent to this issue in March 2011.  The examiner noted a normal gait with steady walking but also noted the continued necessity of a cane, walker and wheelchair.  All peripheral pulses in the left leg were at 2+.  Motor function was within normal limits.  Sensations of pinprick/pain, touch, position, vibration and temperature in the left leg were intact and knee and ankle jerk reflexes were at 2+.  The examiner found a sensory deficit throughout the Veteran's left leg but noted normal cutaneous reflexes and no signs of pathologic reflexes.  

The Veteran was afforded a fourth VA examination pertinent to this issue in August 2013.  The examiner noted the Veteran's abnormal gait.  With regard to the left leg, the examiner found knee extension of 4/5, ankle plantar flexion and dorsiflexion of 4/5, and great toe extension of 5/5.  The examiner found no muscle atrophy.  Deep tendon reflexes were at 1+ in the knee and ankle.  There was decreased sensation to touch in the Veteran's left thigh, lower leg, and ankle, but intact sensation in the left foot.  A straight leg raising test was negative.  The examiner found no signs of radiculopathy.  Based on this examination, the AOJ assigned a 40 percent disability rating from August 19, 2013.  

In light of the above, there is no basis for an increased rating for the left lower extremity.  Prior to August 2013, the evidence generally showed pain and no more than a moderate overall loss of sensation and reflexes.  There is some indication of muscle atrophy in the January 2009 VA examination, but that is not sufficient to merit a higher disability rating absent severe incomplete paralysis, which was not present.  After August 2013, muscle atrophy is necessary to warrant a higher disability rating and the August 2013 VA examiner specifically found that there was no muscle atrophy.  There is thus no basis for disability ratings in excess of 20 percent prior to August 19, 2013 and 40 percent thereafter.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his left leg radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than reflected in the four VA examinations.

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current left leg disability.  The only left leg symptoms for which the Veteran is service connected are those related to his radiculopathy.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned. 

The discussion above reflects that the symptoms of the Veteran's left leg disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain and loss of sensation and reflexes, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Earlier Effective Date - Individual Unemployability

The Veteran contends that he warrants an earlier effective date than December 2, 2010, for entitlement to TDIU due to service connected disorders.  

The earliest effective date for an award of TDIU due to service connected disorders cannot be earlier than the date that the record shows the Veteran was precluded from following a substantially gainful occupation by his service-connected disabilities, or the date on which VA received such evidence, whichever is later.  38 C.F.R. §§  3.400, 4.16(b).  

The provisions of 38 C.F.R. § 4.16 provide that TDIU may be granted where there is one disability evaluated as 60 percent disabling, or two or more disabilities, one of which is 40 percent with a combined evaluation of 70 percent or more.  These percentage standards are set aside only in exceptional cases where there is an unusual factor of disability rendering a veteran unable to secure or follow a substantially gainful occupation.  Such cases are submitted to the Director of Compensation and Pension Service for extraschedular consideration.  

Prior to December 2, 2010, the Veteran's combined service connected disability rating was 50 percent for chronic progressive mechanical low back pain, left lower extremity radiculopathy, and erectile dysfunction.  It is only with the grant of entitlement to service connection for depression with a 50 percent rating from December 2, 2010 that the Veteran met the schedular criteria for TDIU.  There is nothing in the record with regard to the Veteran's chronic progressive mechanical low back pain, left lower extremity radiculopathy, and erectile dysfunction, to indicate that those disabilities, by themselves, combined to present such an unusual factor of disability as to render the schedular criteria inadequate and warrant referral for extraschedular consideration.  Therefore, the claim of entitlement to an effective date earlier than December 2, 2010, for TDIU due to service connected disorders on a schedular basis must be denied.  

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted for this stage of the appeal.  See 38 C.F.R. § 4.16(b) (2014).  However, the competent evidence of record does not indicate the Veteran was unemployable during this period due solely to his service-connected disabilities prior to December 2, 2010.  As such, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for chronic progressive mechanical low back pain with degenerative disc disease, lumbar spondylosis and intervertebral disc syndrome is denied.

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity secondary to a lumbar spine disability, for the period of January 8, 2007, through August 18, 2013, is denied.

Entitlement to a rating in excess of 40 percent for radiculopathy of the left lower extremity secondary to a lumbar spine disability from August 19, 2013, is denied.

An effective date prior to December 2, 2010 for the award of TDIU is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


